Citation Nr: 0933227	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  03-25 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material to reopen a claim for service 
connection for an organic mood disorder has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had verified active military service from June 
1978 to May 1981, and from March 1985 to March 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision in which the RO  
denied entitlement to service connection for post traumatic 
stress disorder (PTSD).  The Veteran filed a notice of 
disagreement (NOD) on July 1, 2002, and the RO issued a 
statement of the case (SOC) in July 2003.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2003.

In October 2002, during the pendency of the appeal for 
service connection for PTSD, correspondence from the Veteran 
was taken by the RO as an application to reopen a claim for 
service connection for a mood disorder.  The RO included this 
issue in a supplemental SOC (SSOC) dated in July 2004.  

In September 2005, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

In May 2006, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing some action, the 
AMC continued the denial of the claims, as reflected in a 
February 2008 SSOC, and returned these matters to the Board 
for further appellate consideration.

As reflected in the February 2008 SSOC, the AMC  reopened  
the claim for service connection for an organic mood disorder 
but denied the claim on the merits.  R-regardless, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) 
to address the question of whether new and material evidence 
has been received to reopen the claim for service connection.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
Hence, the Board has characterized this matter as a request 
to reopen, as reflected on the title page..

In July 2008, the Board denied the claim for service 
connection for PTSD.  At that time, the Board again remanded 
the claim for service connection for an organic mood disorder 
to the RO, via the AMC for additional development.  After 
completing the requested action, the AMC continued the denial 
of the claim (as reflected in an October 2008 SSOC), and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate the claim remaining appeal have been accomplished.

2.	In a September 1994 decision, the RO denied service 
connection for an organic mood disorder, with organic 
personality disorder.  Although the Veteran was notified of 
the denial in an October 1994 letter, he  did not initiate an 
appeal.

3.	No new evidence associated with the claims file since the 
RO's September 1994 decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for an organic mood disorder, or raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW
1.  The RO's September 1994 rating decision denying service 
connection for a mood disorder is final.   38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As no evidence received since the RO's September 1994 
denial of service connection for an organic mood disorder is 
new and material, the criteria for reopening this claim are 
not met.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a September 2006 post-rating letter provided 
some notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for whether new 
and material evidence had been submitted to reopen a claim 
for service connection for an organic mood disorder.  The 
letter noted that a claim for this disorder had been 
previously denied, and that the RO needed new and material 
evidence to reopen these claim.  The letter specifically 
advised the Veteran that, in order to be considered material, 
the evidence must pertain to the reasons the claims were 
previously denied and specifically advised him of the reasons 
for the previous denials - i.e. the lack of a medical nexus 
between his current disabilities and military service.  It 
also informed the Veteran that, in order to be considered new 
and material, the evidence would have to raise a reasonable 
possibility of substantiating the claims, and could not 
simply be repetitive or cumulative of the evidence of record 
at the time of the previous denial.  The September 2006 
letter also informed the Veteran how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.

The September 2006 letter was considered to be potentially 
confusing to the Veteran in that there was an inaccurate 
recitation of the evidence that was previously considered by 
the AMC in 1994.  Thus, pursuant to the July 2008 remand, an 
additional notice letter was furnished to the Veteran in 
August 2008.  As the AMC explained the type of evidence 
needed to establish each element of a claim for service 
connection and explained what constitutes new and material 
evidence, the above- described notice meets Pelegrini and 
Kent content of notice requirements, as well as the VCAA's 
timing of notice requirement.  

After issuance of the above-described notice, , and 
opportunity for the Veteran to respond, the August 2008 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent objective  
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs) for his first 
active duty period, service personnel records for both active 
duty periods, post- service private medical records, as well 
VA outpatient treatment (VAOPT) records, and reports of VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's Board 
hearing, as well as various written statements provided by 
the Veteran and by his representative, on his behalf.  The 
Board also notes that no further RO action on the claim, 
prior to appellate consideration, is needed.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication). See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1131l 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service. Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service. 38 C.F.R. § 3.303(d).

The Veteran's original claim for service connection for an 
organic mood disorder was denied in a September 1994 RO 
decision.  The decision was based on the Veteran's STRs, VA 
and private medical records, including a period of 
hospitalization at a VA facility in February 1990 and the 
reports of private treatment dated through February 1994.  
These records show that the Veteran began showing symptoms of 
an organic mood disorder following head trauma he sustained 
in a mugging that occurred in early 1990.  

The Veteran has contended that the mood disorder for which he 
is seeking service connection was the result of a head trauma 
that was essentially caused by his prior drug and alcohol 
abuse that was, in turn, caused by self medication for 
untreated PTSD that was associated with service.  It is noted 
that service connection for PTSD was denied by the Board in a 
decision dated in July 2008.  Review of his STRs shows 
complaints of anxiety in April 1979 and reflect that he was 
evaluated for situational adjustment in July 1979.  No 
further complaints of a psychiatric nature are documented in 
the STRs.  The Veteran was hospitalized at a VA facility in 
February 1990 with complaints of suicidal ideation, 
depression and some vegetative symptoms. It was noted at that 
time, that he had sustained a head trauma when mugged in 
January 1990.  VA and private treatment records show a 
diagnosis of an organic mood disorder.  

In a September 1994 decision, the RO denied service 
connection for an organic mood disorder because the 
disability was not incurred during the Veteran's military 
service and was not otherwise causally related to his 
service.  The Veteran was notified of the September 1994 
decision in an October 1994 letter,  but  did not initiate an 
appeal of that decision.  Therefore, the September 1994 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis. See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As noted, in this appeal the Veteran sought to reopen his 
claim for service connection in October 2002.  Regarding 
petitions to reopen filed on or after August 29, 2001, 38 
C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996). Here, as indicated above, the last final denial 
pertinent to the claim was the September 1994 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's prior denial 
consists of VA and private treatment records dated from the 
early 1990's to 2007. the  report of January 1999 and January 
2008 VA examinations, a June 2003 statement from a VA 
psychiatrist who has been treating the Veteran, the 
transcript of the September 2005 hearing, and various lay 
statements provided by the Veteran.

The VA and private treatment records show ongoing treatment 
for several disorders, including the organic mood disorder.  
The VA January 1999 shows a diagnosis of PTSD only, but the 
January 2008 and June 2003 statement from the VA psychiatrist 
include assessments that the Veteran suffers from an organic 
mood disorder as a result of head trauma sustained in January 
1990, several years after his discharge from active duty.  
The January 2008 examination report reflects an  opinion that 
the organic mood disorder is the result of head trauma that 
occurred in a mugging and was unrelated to the Veteran's 
military service or to the PTSD that was diagnosed at that 
time.  

During the September 2005 hearing, the Veteran testified as 
to his belief that the head trauma that caused his organic 
mood disorder was a result self medication with drugs and 
alcohol related to the PTSD for which he believed service 
connection to be warranted.  A similar sentiment has been 
expressed in the Veteran's written statements.

The Board finds that the additionally received evidence is 
"new" in the sense that it was not previously before agency 
decision maker; however, this evidence is not "material" for 
purposes of reopening the claims for service connection.

As noted above, pertinent to the claim for service connection 
for an organic mood disorder, the medical evidence of record 
in September 1994 reflected no complaints of, or treatment 
for, an organic mood disorder during active duty and did not 
establish a causal relationship between an organic mood 
disorder and the Veteran's military service.  The new medical 
evidence associated with the claims file relates to post-
service treatment for an organic mood disorder, but does not 
include any medical comment or opinion supporting a 
relationship between the disorder and the Veteran's military 
service.  In fact, the only medical opinion addressing the 
question of medical etiology-the opinion of the January 2008 
VA examiner-weighs against the claim.  Thus, the additional 
medical  evidence is not material because it does not provide 
a reasonable possibility of substantiating  the claim for 
service connection.

The only other evidence associated with the claims file 
consists of the appellant's lay assertions, reflecting his 
contention that the disability on appeal was incurred as a 
result of self medication for treatment of PTSD, a disorder 
for which service connection has been denied.  To the extent 
that any of these statements are presented to support the 
assertions as to etiology of any disability under 
consideration, they do not constitute material evidence to 
reopen the claim.  

As the Veteran is not shown to be other than a layperson 
without appropriate medical training and expertise, he is not 
competent to render a probative (persuasive) opinion on a 
medical matter, such as the etiology of a disability.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). Hence, the lay assertions in this regard 
have no probative value.  For these reasons, where, as here, 
resolution of each previously denied claim on appeal turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim. See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that no 
new and material evidence to reopen the claim at issue has 
been received. As such, the requirements for reopening are 
not met, and the September 1994 RO decision remains final. As 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen any of the 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for an organic mood disorder has not been 
received, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


